Case 1:19-cv-05801-KAM-SJB Document 30 Filed 02/08/21 Page 1 of 1 PagelD #: 82

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MORRIS MAYA,
Case No.: 1:19-cv-05801
Plaintiff,
-against- AFFIDAVIT OF SERVICE
LEADER AUTO GROUP LLC and JORDAN DAIAGI,

Defendants.

 

STATE OF NEW YORK _ }
} ss:
COUNTY OF NASSAU }

DANIELLE BERK, being duly sworn, deposes and says.

That Deponent is not a party to this action, is over 18 years of age and resides in Nassau,
New York.

That on the 8" Day of February, 2021, Deponent served the Court Order dated February 5,
2021 upon:

Ms. Elizabeth Foster, Esq.
22 East Quackenbush Avenue
Dumont, New Jersey 07628

liztlaw@gmail.com

Via electronic mail.

(\ule Bo

ANIELLE BERK
Sworn to before me this
8" Day of February, 2021

Ay yd / el hy uray

Notary Public //
fj
we DIANE WIERZBOWSKI
Notary Public, State of New York

No. 01W14776977

walified in Suffalk Count 7
4843-5500-4869, v.1 amedmeutk eon 9 5

Commission Expires October 31, 20_~
